Citation Nr: 1817785	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-34 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a lumbar spine disability. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a cervical spine disability. 

4. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from February 1986 through February 1989.  

This appeal comes to the Board of Veterans' Appeals ("Board") from rating decisions, dated in October 1999, September 2005, and February 2014, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska (hereinafter Agency of Original Jurisdiction ("AOJ")).

In pertinent part, the October 1999 and September 2005 rating decisions denied the Veteran's claims for entitlement to service connection for a neck and back disability.  The Veteran did not appeal these decisions, and they became final.  The Veteran also did not submit any statements relevant to these claims within one year of the either the October 1999 or September 2005 rating decisions, which would have rendered these decisions non-final for VA purposes under 38 C.F.R. § 3.156(b); See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen the claims for entitlement to service connection for  neck and back (herein after referred to as "cervical spine" and "lumbar spine') disabilities is as stated on the title page.  Regardless of the AOJ's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).
 
In April 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing, held at the RO.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for the cervical and lumbar spine disabilities will be addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  In rating decisions dated October 1999 and September 2005, the Veteran was denied entitlement to service connection for lumbar and cervical spine disabilities. The Veteran was notified of this denial, and of his appellate rights, but he did not appeal this denial and it became final.  

2.  Evidence received since the October 1999 and September 2005 rating decisions, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a lumbar spine disability.  
3.  Evidence received since the October 1999 and September 2005 rating decisions, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a cervical spine disability.  


CONCLUSIONS OF LAW

1.  The October 1999 and September 2005 rating decisions, which denied entitlement to service connection for the lumbar and cervical spine disabilities, is final.  38 U.S.C. § 7104(b) (West 2012); 38 C.F.R. §§ 3.156, 3.160(d), 20.1100, 20.1104 (2017).

2.  The evidence submitted subsequent to the October 1999 and September 2005 rating decision is new and material, and the issue of entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3. The evidence submitted subsequent to the October 1999 and September 2005 rating decision is new and material, and the issue of entitlement to service connection for a cervical spine disability is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The VCAA required notice provisions were accomplished by numerous letters, including those dated in August 2013, which informed the Veteran of the information and evidence not of record that is necessary to substantiate his claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  These letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at an April 2016 Travel Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

Prior to the Board's determination as to whether the Veteran is entitled to an award of service connection for the cervical and lumbar spine disabilities, the Board must first determine whether the Veteran has submitted new and material evidence sufficient to reopen his claims.

As noted in the Introduction, the Board finds that the Veteran was initially denied entitlement to service connection for the cervical and lumbar spine disabilities in rating decisions dated October 1999 and September 2005.  In the October 1999 rating decision, the Veteran's claims for the cervical and lumbar spine disabilities were denied as the AOJ found no evidence of an in-service occurrence or injury, and no evidence of a causal link between the current disability and his military service.  The Veteran did not submit a timely notice of disagreement and, as such, the October 1999 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.   

Thereafter, the Veteran submitted a second application for entitlement to service connection for the cervical and lumbar spine disabilities.  At this juncture, the AOJ continued to deny the Veteran's claim for entitlement to service connection for the cervical and lumbar spine disabilities, stating that the Veteran had not submitted new and material evidence sufficient to reopen his claims.  See September 2005 Rating Decision.  Once again, the Veteran did not submit a timely notice of disagreement and, as such, the September 2005 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.   

More recently, the Veteran submitted his instant claim for entitlement to service connection for the cervical and lumbar spine disabilities in July 2013.  With regards to the claim for entitlement to service connection for the cervical spine disability, the AOJ continued to deny the veteran's appeal, stating that he had failed to submitted new and material evidence.  See September 2013 Deferred Rating.  However, the AOJ did find that the Veteran's VA treatment records showed a current diagnosis for "low back pain."  In addition to this finding, the AOJ observed that the Veteran was similarly treated "on multiple occasions" for "back pain" during his active duty service.  In light of these facts, the AOJ found the Veteran had submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for a lumbar spine disability.  

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)); See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

A previously denied claim may be reopened by the submission of new and material evidence.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Here, with regard to the claim for entitlement to service connection for a low back disability, the Board finds that the Veteran has submitted "new" evidence.  Notably, the Veteran's VA treatment records reflect a diagnosis for and treatment of a low back disability.  A review of the Veteran's service treatment records additionally shows that the Veteran was treated for complaints of low back pain during his active duty service.  Significantly, during the Veteran's February 1989 separation physical examination, he reported a history of lower back pain during his active duty service.  The examining clinician further noted that the Veteran had experienced "chronic low back pain" since August 29, 1988.  Continuing, the clinician notes that at that time, the Veteran was diagnosed with a "strain," and reported that the Veteran continues to experience pain.  As these reports were not available at the time of the October 1999 and September 2005 rating decisions, the Board finds that they are "new" evidence.

As to the evidence submitted in support of the Veteran's claim for entitlement to service connection for the cervical spine disability, the Board also finds the Veteran has submitted "new" evidence.  Specifically, following a review of the Veteran's VA treatment records, the Board observes the Veteran was found to have an "old" fracture within his cervical spine.  In March 2004, the Veteran was afforded an magnetic resonance imaging ("MRI") scan, which reported evidence of a healed fracture within the cervical spine.  As this report was not available at the time of the October 1999 and September 2005 rating decisions, the Board finds that they are "new" evidence.

Therefore, the Board must now determine whether this new evidence is material. The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims ("Court") explained this standard is intended to be a low threshold.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As applied to the Veteran's claims for entitlement to service connection for the cervical and lumbar spines, the Board finds that this new evidence is material.  In regards to the claim for entitlement to service connection for the cervical spine, the medical evidence showed a "healed" fracture.  Considering this objective medical report with the Veteran's lay statements of experiencing neck and back pain since his in-service injury, the Board finds that these reports show evidence of a nexus between a current disability and an in-service injury.  Furthermore, under the standard articulated in Shade, the Board finds this new evidence should have triggered VA's duty to assist by providing a medical opinion for the cervical spine.  See Shade, 24 Vet. App. at 118.  As evidence of a current disability was noted, in addition to the MRI report showing an "old" fracture, the AOJ should have provided the Veteran with a VA examination which properly evaluated the etiology of this healed fracture and what causal relationship it had, if any, to the Veteran's lay reports of an in-service neck injury.  Therefore, based upon the above analysis, the Board finds sufficient evidence to reopen the Veteran's claim for entitlement to service connection for the cervical spine disability. 

Turning next to the Veteran's claim for entitlement to service connection for the lumbar spine disability, the Board observes that the AOJ did find the evidence submitted in conjunction with the July 2013 claim to be both new and material evidence.  Additionally, the AOJ provided the Veteran with a VA examination which attempted to ascertain the etiology of the Veteran's current disability, and whether there was any nexus to his in-service treatment for low back pain.  In reviewing the evidence, the Board too, finds the evidence to be both new and material.  Notably, the evidence concerning the lumbar spine disability shows the Veteran received regular treatment for complaints of low back pain.  These treatment reports thus document a chronicity of symptoms since his separation from active duty service.  These chronic symptoms and continuous medical treatment records therefore suggest a possible nexus between the current lumbar spine disability and the Veteran's active duty service.  However, as will be explained in greater detail in the REMAND portion below, the Board finds that additional development is required and that the September 2013 VA examination is not adequate for ratings purposes. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the lumbar spine disability is reopened, and to this extent the appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for the cervical spine disability is reopened, and to this extent the appeal is granted. 


REMAND

As noted above, the Board finds that a remand is required before the Board is able to make a determination on the merits regarding the Veteran's claims for entitlement to service connection for the lumbar and cervical spine disabilities. 

First, with regards to the lumbar spine disability, the Board finds that the September 2013 VA examination is not adequate for ratings purposes.  Notably, although the examiner reviewed the Veteran's medical records, it does not appear that the examiner considered the Veteran's lay reports of continuous symptoms.  For example, in concluding that the Veteran's current lumbar spine disability was not etiologically related to his in-service injury, the examiner cited to the lack of medical evidence showing chronic complaints and/or symptoms.  This conclusion is not adequate for ratings purposes.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (Where Court explained VA was in error when the sole premise for the examiner's conclusions was the lack of notation or treatment of the claimed disability); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As such, the Veteran should be afforded a new VA examination which properly considers both the lay and medical evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

Second, following a review of the Veteran's claims file, the Board observes that no VA examination or medical opinion has been obtained regarding the etiology of the Veteran's cervical spine disability.  As noted above, the Board finds that the Veteran's submission of medical records showing evidence of a healed fracture should have triggered VA's duty to assist by obtaining a medical opinion.  See 38 U.S.C. 5103(a); See also McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (VA's affirmative duty to assist claimants to substantiate their claims includes an obligation to provide a medical examination of obtain a medical opinion when necessary to make a decision on a claim).  The examination should consider the Veteran's lay reports of an in-service injury, his reports of continuous pain, and render an opinion as to whether there is any causal link between these statements and the medical evidence showing the healed fracture, in addition to his current diagnosis for degenerative disc disease of the cervical spine. 

In addition to the above development, the Board observes that the Veteran has submitted evidence showing he receives disability from the Social Security Administration ("SSA").  See September 2013 SSA Letter.  Despite this notice, it does not appear that the AOJ has obtained, or attempted to obtain, the medical records associated with his application and award for SSA disability benefits.  The Board finds these records are relevant to the Veteran's claim for entitlement to service connection, as he was awarded disability by SSA for the lumbar and cervical spine disabilities.  As such, remand is required to obtain these records and associate them with the claims file.  See 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c);  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, as the Veteran's claim is being remanded, the Board requests that the AOJ obtain updated VA medical treatment records.  38 U.S.C. §5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency).

Accordingly, the case is REMANDED for the following action:

1.  First, the AOJ should obtain any records from the Social Security Administration, to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.  38 C.F.R. § 3.159(c)(2).  

2.  The AOJ should additionally contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  

3.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA medical examination with an appropriate qualified physician.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's lumbar degenerative disc disease is etiologically related to his active duty service? 

(b) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's cervical degenerative disc disease is etiologically related to his active duty service? 

In rendering the above opinions, the examiner must consider and address the following evidence:

(i) the Veteran's service treatment records, showing he was treated on numerous occasions for back pain; 

(ii)  the February 1989 separation physical examination, noting the Veteran had experienced chronic back pain since August 29, 1988; 

(iii)  the March 2004 MRI report noting an old fracture within the Veteran's cervical spine; and 

(iv)  the Veteran's lay reports of continuous symptoms of neck and back pain since his separation from active duty service. 

It should be noted that the Veteran is considered competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran the examiner should provide a fully reasoned explanation.

Explanations for all opinions must be provided. In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his cervical and lumbar spine symptoms. 

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


